Title: A Short Account of the Library, [13 July 1741]
From: Franklin, Benjamin
To: 


The Directors of the Library Company in 1741 instructed Franklin to print a catalogue of their collection. On July 13 he read them “a Paper containing a Brief Account of the Library, which he said he wrote to fill up a Blank that happens to be at the End of the Catalogue he is printing; of which he desired the Opinion of the other Directors present, and they approved of his Design.” This Franklin composition was first identified by Edwin Wolf, 2nd, in the “Bibliographical Note” to a facsimile edition of the 1741 Catalogue, Philadelphia, 1956.
 
[July 13, 1741]
A short Account of the Library.
The Library-Company was form’d in 1731, by Constitutions or Articles entred into by 50 Persons, each obliging himself to pay 40s. for purchasing the first Parcel of Books, and 10s. per annum to defray Charges and encrease the Library.
Ten Directors or Managers of the Library, and a Treasurer, are chosen yearly by Vote, at a General Meeting of the Company.
The Number of Members are now encreased to upwards of 70. Persons enclining to be admitted, apply to any one of the Directors, who nominates them at the next monthly Meeting of Directors; and being allowed, and paying to the Treasurer the Value of a Share at the Time, and signing the Articles, they become Members.
Any Member may borrow a Book for 2, 3, or 4 Weeks, leaving his Note for double Value, and paying a small Penalty if ’tis not return’d at the Time agreed; which Penalties are applied to defraying Charges, or purchasing more Books.
Every Member has an absolute Property in his Share; may devise it in his Will, or dispose of it when he pleases to any Person the Directors approve. And Shares so sold have always hitherto yielded as much as they had cost. As Shares encrease yearly in Value 10s. so much being yearly added by each Subscriber to the Stock of Books, a Share which at first was worth but 40s. is now valued at £6 10s. But for this small Sum, which, laid out in Books, would go but a little Way, every Member has the Use of a Library now worth upwards of £500, whereby Knowledge is in this City render’d more cheap and easy to be come at, to the great Pleasure and Advantage of the studious Part of the Inhabitants.
Those who are not Subscribers may notwithstanding borrow Books, leaving in the Hands of the Librarian, as a Pledge, a Sum of Money proportion’d to the Value of the Book borrow’d, and paying a small Acknowledgment for the Reading, which is apply’d to the Use of the Library.
The Library is open and Attendance given every Saturday Afternoon from 4 a Clock ’til 8.
Besides the Books in this Catalogue given to the Library, the Company have been favour’d with several generous Donations; as, a curious Air-Pump, with its Apparatus, a large double Microscope, and other valuable Instruments, from the Hon. John Penn, Esq; A handsome Lot of Ground whereon to build a House for the Library, from the Hon. Thomas Penn, Esq; Proprietaries of the Province; and the Sum of £34 Sterl. (to be laid out in Books) from Dr. Sydserfe, late of Antigua.
At present the Books are deposited in the West Wing of the State-House, by Favour of the General Assembly.
It is now Ten Years since the Company was first established; and we have the Pleasure of observing, That tho’ ’tis compos’d of so many Persons of different Sects, Parties and Ways of Thinking, yet no Differences relating to the Affairs of the Library, have arisen among us; but every Thing has been conducted with great Harmony, and to general Satisfaction. Which happy Circumstance will, we hope, always continue.
Note, A Copy of the Articles or Constitutions is left in the Library, for the Perusal of all that desire to be more fully informed.
